DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  The claim recites “from the assembly position one of the connecting position and the use position”. It appears a word may be missing here for clarity. Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  This claim is a new claim but line 4 has “along .  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  This claim is a new claim but line 3 has “.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  Line 1 recites “at least a section a tower”. It seems like a word is missing or the wrong word was used.  Appropriate correction is required.
Claim 42 objected to because of the following informalities:  Line 6 recites “the several supply structural segments at least one of lie”. It seems like a word is missing or the wrong word was used.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  Lines 7 and 8 recite “one other”. The Examiner finds the common phrase to be “on top of one another”, not “other”.  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  Lines 7-8 recite “the at least a section of the tower the folded assembly position”. It seems like a word is missing or the wrong word was used. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 1 of the claim recites “a tower segment” but line 3 recites “a tower segment”. It is unclear if this tower segment is the same or different.
Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds “a lower end of the supply structural segment projects above a lower edge of the tower segment” to be unclear because if a lower end is projecting at a lower edge, it should be below, not above.
Claim 41 recites the limitation "the movable connection" on Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-28, 30, 32-35 and 37-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 10,260,284 to Lockwood.
Regarding claim 22, Lockwood teaches in Figure 5, a method (Column 1, Lines 11-12) for erecting at least a section of a tower (Column 1, Lines 10-14) including a plurality of tower segments (107’ and 107”) (Column 4, Line 57) arranged one atop another with a given upper tower segment (107”) and a given lower tower segment (107’) forming a horizontal joint therebetween, each tower segment (107’ and 107”) within the section including a supply structural segment (132’ and 132”) [ladder segment (Column 4, Lines 52-53)] preassembled (Column 5, Lines 17-21) thereon, the supply structural segments (132’ and 132”) configured to be joinable [connected (Column 5, Lines 23-24)] to create a supply structure [ladder (Column 1, Lines 33-39)] extending along a height of the at least a section of the tower defined by the given upper tower segment (107”) and the given lower tower 
Regarding claim 23, Lockwood teaches in Figure 5, when in the assembly position [attaching to tower segments (Column 5, Lines 16-17)], the supply structural segment (132”) of the upper given tower segment (107”) is arranged fully inside the given upper tower segment (107”).
Regarding claim 24, Lockwood teaches in Figure 5, when in the connecting position [connecting ladder segments together (Column 5, Lines 20-24)], a lower end of the supply structural segment (132”) of the upper given tower segment (107”) is proximate the horizontal joint between the upper given tower segment (107”) and the given lower tower segment (107’).
Regarding claim 25, Lockwood teaches in Figure 5, the steps are completes until a target height of the at least a tower section is reached (Column 1, Lines 18-19), and the supply structural segments (132’ and 132”) are then moved into a use 
Regarding claim 26, Lockwood teaches in Figures 3 and 4, each supply structural segment (132) is swiveled by at least a joint (152) [pivotal connection (Column 3, Lines 55-56)] to move the structural supply segment (132) from the assembly position to the connecting and use positions (Column 3, Lines 57-60).
Regarding claim 27, Lockwood teaches in Figure 5, a lower end of the supply structural segment (132”) in a given upper tower segment (107”) forms a connecting point (Column 5, Lines 1-3) with an upper end of the supply structural segment (132’) in a given lower tower segment (107’), and wherein a tolerance compensation element (158, Fig 6) [connecting segment (Column 4, Line 65)] is located at the connecting point.
Regarding claim 28, Lockwood teaches in Figure 5, a tower segment (107”) for at least a section of a tower (Column 1, Lines 10-14), the tower segment (107”) comprising: a tower segment (107”) defining an interior, a longitudinal axis and a wall (Column 2, Lines 16-17); and a supply structural segment (132”) [ladder segment (Column 4, Lines 52-53)] preassembled (Column 5, Lines 17-21) in the interior of the tower segment (107”) extending along the longitudinal axis of the tower segment (107”), wherein the supply structural segment (132”) is movable [bringing ladder ends together (Column 5, Lines 22-23)] relative to the tower segment (107”) and connected to the wall of the tower segment (107”) (Column 5, Lines 17-18) so that the supply structural segment (132”) can be moved at 
Regarding claim 30, Lockwood teaches in Figure 5, when the supply structural segment (132”) is in the assembly position [when tower segments are stacked (Column 5, Lines 21-22)], relative to the longitudinal axis of the supply structural segment (132”) is fully arranged inside the tower segment (107”).
Regarding claim 32, Lockwood teaches the supply structural segment is movable to a use position [climbing the ladder from the ground to the nacelle of a completed tower (Column 1, Lines 33-36)].
Regarding claim 33, Lockwood teaches in Figure 3, the supply structural segment (132) is attached to the wall of the tower segment via at least one joint [connection between support beam 142 and L-bracket 150].
Regarding claim 34, Lockwood teaches in Figure 3, the supply structural segment (132) is fastened to the tower segment with at least one fastening strut [support beam (Column 3, Line 22-23)].
Regarding claim 35, Lockwood teaches in Figure 3, the fastening strut (142) is connected to the supply structural segment (132) via a first joint (152) [pivotal connection (Column 3, Lines 55-56)] and to the wall of the tower segment via a second joint [connection between support beam 142 and L-bracket 150].
Regarding claim 37, Lockwood teaches in Figure 4, a tolerance compensation element (152) [pivotal connection (Column 3, Lines 55-56)] is located between the at least one fastening strut (142) and the supply structural segment (132).

Regarding claim 39, Lockwood teaches the supply structural segment is rigidly held in the assembly position by a temporary fastening element [a crane supports the ladder until it is secured (Column 2, Lines 13-17)]. Wherein the assembly position is when the tower segments are stacked and the rigid holding is done by the crane and whatever attaches the crane to the ladder is the temporary fastener.
Regarding claim 40, this Claim depends from Claim 28 that is for “a tower segment” but this claims is for “at least a section a tower”. Due to the dependency the patentability lies within the tower segment and not a section of tower.
Regarding claim 41, Lockwood teaches in Figures 1-4, a supply structure (130) [ladder (Column 2, Line 56)] for at least a section (105) of a tower [equipment tower (Column 2, Line 66)], the section (105) including at least one tower segment (105) having a wall (Column 2, Lines 16-17), the supply structure (130) comprising: a supply structural segment (132) [a ladder segment (Column 2, Line 65)]; and at least one fastening strut (142) [support beam (Column 3, Line .
Claim 42 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 9,500,027 to Walter.
Regarding claim 42, Walter teaches in Figure 1, a supply structure (10) [ladder (Column 2, Line 25)] comprising: several supply structural segments (12) [ladder segments (Column 2, Line 31)] joined together, wherein each given pair of the supply structural segments (12) are joined together via joints [engagement of female 32 and male 34 hinge joint portions in Figure 4 (Column 2, Lines 44-46)] so that the supply structure (10) can be folded together (Column 2, Lines 20-24) to an assembly position [as in Figure 1] in which the several supply structural segments (12) at least one of lie essentially flat on top of one other and can be unfolded (Column 2, Lines 20-24) to a use position in which the several supply structural segments (12) adjoin one other with regard to a longitudinal direction of the several supply structural segments (12) [see Figures 2 and 3]. Note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner .
Claims 43-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 3,757,896 to Lee.
Regarding claim 43, Lee teaches in Figure 1, a method comprising the steps of: configuring the supply structure [foldable ladder (Column 3, Line 10)] in a folded position in which the several supply structural segments (10) [links (Column 3, Line 8)] lie essentially flat atop another; and moving the supply structure [foldable ladder] to an unfolded use position in which the several supply structural segments (10) adjoin one another with regard to a longitudinal direction of the several supply structural segments (10), the supply structural segments (10) being unfolded via joints (20) [rung members (Column 3, Line 8)] until the supply structure extends along a height of the at least a section of the tower (Column 4, Lines 51-54). Note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner finds “for erecting a supply structure in an interior of at least a section of a tower including several tower segments, the supply structure including several supply structural segments arranged on atop another and joined together” and “introducing the supply structure into the interior of the at least a section of the tower the folded assembly position” to be examples of such intended use.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,260,284 to Lockwood.
Regarding claim 29, Lockwood teaches a tower segment with a supply structural segment is a connecting position but does not teach the supply structural segment projects above a lower edge of the tower segment. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the supply structural segment must project above, below or at the level of the joint between tower sections in order to join adjacent supply structural segments together.
Regarding claim 31, Lockwood teaches a tower segment with a supply structural segment is an assembly position but does not teach the supply structural segment projects above an upper edge of the tower segment. However, it would 
Regarding claim 36, Lockwood teaches at least one fastening strut but does not teach it encloses an acute angle in the connecting position. However, Lockwood teaches   a pivotal connection (Column 3, Lines 55-56) located between the at least one fastening strut and the supply structural segment thus allowing an angle of the fastening strut to be an acute angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acute angle on the fastening strut in order to have the appropriate spacing between the supply structural segment and the wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635